DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/15/2021, with respect to the rejection(s) of claim(s) 1, 13 and 20, as well as their dependent claims, under 35 USC 103 in view of Gandhi have been fully considered and are as follows: (1) Gandhi does not disclose estimating battery capacity when performance profile includes two decline regions (2) Gandhi discloses stepwise transitions between techniques but does not disclose returning to a first technique or wherein a second technique can be used for a first decline region. These arguments are persuasive. However, after further search and consideration, the examiner cites to a newly discovered prior art reference, Zheng, which discloses a method of estimating battery capacity and thus exists in the applicant’s field of endeavor, specifically through differential voltage analysis (see Abstract) that is, based on the slope of a voltage/discharge capacity graph. In Fig. 3, for example, Zheng depicts a graph of dQ/dV with respect to %SOC, indicating the inflection points of the curve – where voltage may cease to plateau or decline, delineating regions of the graph - as “feature points.” The applicant has stated in arguments, “using the second technique for estimating the RBC [when]…in the decline region,” and then “estimating RBC using first technique when…in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2-5, 9-13, 15, 17-19 and 22 rejected under 35 U.S.C. 103 as being unpatentable over US 8718771 to Gandhi et al, henceforth Gandhi, and further in view of “Ellenbogen et al., Clinical Cardiac Pacing, Defibrillation, and Resynchronization Therapy. 3rd ed., Elsevier Health Sciences, 2006,” henceforth Ellenbogen, and further in view of Zheng et al (Zheng et al. Incremental capacity analysis and differential voltage analysis based state of charge and capacity estimation for lithium-ion batteries, Energy, Volume 150, 2018, Pages 759-769, ISSN 0360-5442, https://doi.org/10.1016/j.energy.2018.03.023.).
Regarding claims 1 and 22, Gandhi, which teaches a method of dynamic battery management in an implantable device (Title), teaches an external device configured to estimate a remaining longevity of an implantable medical device (IMD) (“external device to communicate with the IMD” (Col 9, line 30-32)) powered by a battery that at any given time has a battery voltage (BV) and a remaining battery capacity (RBC), wherein a performance profile for the battery (Fig 8a-8d), which specifies a relationship between the BV and the RBC, includes one or more decline regions and one or more plateau regions (see Fig. 7, plateau region 702 and decline region 704), within each of the one or more decline regions a rate at which the BV decreases as the RBC decreases (Fig 7 shows that voltage decreases with time, which necessarily corresponds to a decrease in battery capacity).
Gandhi further teaches exceeding a rate threshold (“trigger points” (Col 6 line 7); the trigger point delineates two different methods of estimating battery longevity above and below certain voltages, Gandhi), and within each of the one or more plateau regions the rate at which the BV decreases as the RBC decreases 
Gandhi does not state explicitly determining a decline or plateau region by measuring the BV, and wherein it is determined based on the BV whether to use the first or second technique to estimate RBC. However, regions of plateau and decline are somewhat predictable; Ellenbogen states a predetermined range for a plateau region in a battery (stating “it is important to be aware of the long 
Regarding two or more decline regions, and regarding wherein the second technique is used for estimating the RBC when the battery is operating in a first one of the decline regions, and the second technique is also used for estimating the RBC when the battery is operating in a second one of the decline regions, the examiner cites to Zheng. Zheng, which discloses a method of estimating battery capacity and thus exists in the applicant’s field of endeavor, specifically through differential voltage analysis (see Abstract) that is, based on the slope of a voltage/discharge capacity graph. In Fig. 3, for example, Zheng depicts a graph of dQ/dV with respect to %SOC, indicating the inflection points of the curve – where voltage may cease to plateau or decline, delineating regions of the graph - as 

Regarding claim 2, Gandhi teaches wherein using the first technique to estimate the RBC comprises estimating the RBC based on a weighted average  (Col 5 lines 25-30) of a remaining capacity as a function of the BV and a remaining capacity as a function of consumption (“battery capacity consumed is measured using a first capacity measuring device” (Col. 5 lines 7-8)); and using the second technique to estimate the RBC comprises estimating the RBC based on the remaining capacity as a function of consumption (“Battery capacity consumed is measured using only the capacity-by-voltage device over a third portion of the life of the battery 206,” (Col 5 lines 14-16).



Regarding claim 4, Gandhi teaches wherein the estimating the RBC based on the remaining capacity as a function of consumption (RC(C)) (“battery capacity consumed is measured using a first capacity measuring device” (Col. 5 lines 7-8)) is performed using the following equation: RBC = RC (BV) (“a mapping is used between voltage measured and capacity consumed” (Col 5, lines 18-20)) where RBC is the remaining battery capacity, and RC(BV) is the remaining capacity as a function of the BV (Col 10, lines 60-63).   

Regarding claim 5, Gandhi teaches wherein the consumption comprises an initial capacity minus a used capacity, and wherein the used capacity (“measuring consumed battery capacity…includes blending multiple independent measurements of battery capacity” (line 49-51)) comprises a summation of the following: consumption during implant (“pre-implant testing” Col 7 line 5); and consumption postimplant to a present date (“[depiction of] battery longevity including a “time to explant” gauge” (Fig 8a-8d, Col 8, lines 16-20)). Although Gandhi does not state the specific incorporation of used capacity during manufacturing and shelf phases (though stating the “flat...voltage profiles early in 

Regarding claim 9, Gandhi teaches further comprising: storing historical battery data from time-to-time (Fig. 8E) , the historical battery data including at least one of a historical battery voltage (BVhist) or a historical remaining battery capacity (RChist); and during a heavy battery usage and recovery period, estimating the RBC using a further technique where the RBC is estimated based on a most recent instance of the historical battery data (“cumulative capacity remaining line chart can…change dynamically in response to programming changes to show predicted power consumption” Col 11, line 54-57), which was stored prior to the heavy battery usage and recovery period (see Fig. 7, region 702) and based on a consumption between a time of the most recent instance of the historical battery data (“cumulative line chart” Col 11 line 54; that it is cumulative indicates that it includes all temporal data, including that which is most recent) and a current time.  Gandhi does not explicitly state the exclusion of battery voltage values obtained during heavy usage and recovery in estimates of RBC. However, Ellenbogen teaches the drop in battery voltage associated with heavy usage and recovery, i.e. during the course of a defibrillator delivery shock and a time 

Regarding claim 10, Gandhi teaches wherein the estimating the remaining longevity of the IMD based on at least one of the estimates of the RBC comprises: estimating a total future consumption (Col 11, lines 54-57; Col 4, lines 35-42). Gandhi states where remaining longevity is the remaining longevity of the IMD Col 4 line 26), RBC is a most recent estimate of the RBC; and Future (use) is the estimated total future consumption (Col 11 line 57).  Gandhi does not state the equation relating longevity, remaining battery capacity and future consumption; however, this relation is inherent to the calculation of battery longevity.



Regarding claim 12, Gandhi teaches producing and displaying, on a display of the external device (“gas gauge display Col 8 line 16-19), a trending graph that shows the estimated RBC at a plurality of different times verses a time since implant of the IMD (Fig 8a-8d).  

Regarding claim 13, Gandhi teaches an external device configured to estimate a remaining longevity of an implantable medical device (IMD) (“external device to communicate with the IMD” (Col 9, line 30-32)) powered by a battery that at any given time has a battery voltage (BV) and a remaining battery capacity (RBC), wherein a performance profile for the battery (Fig 8a-8d), which specifies a relationship between the BV and the RBC, includes one or more decline regions and one or more plateau regions (see Fig. 7, plateau region 702 and decline region 704), within each of the one or more decline regions a rate at which the BV decreases as the RBC decreases (Fig 7 shows that voltage decreases with time, which necessarily corresponds to a decrease in battery capacity) and within each 
Gandhi does not state explicitly determining a decline or plateau region by measuring the BV, wherein each of the decline and plateau regions has a corresponding battery voltage range that extends from a respective start of the battery voltage range to a respective end of the battery voltage range; nor does it 
Regarding two or more decline regions, and regarding wherein the second technique is used for estimating the RBC when the battery is operating in a first one of the decline regions, and the second technique is also used for estimating the RBC when the battery is operating in a second one of the decline regions, the examiner cites to Zheng. Zheng, which discloses a method of estimating battery capacity and thus exists in the applicant’s field of endeavor, specifically through 

Regarding claim 15, Gandhi teaches the external device of claim 13, further comprising memory (memory circuit 410, Col 8 line 55), and wherein the at least one processor is configured to: store historical battery data (Fig. 8E) in the memory from time-to-time, the historical battery data including at least one of a historical battery voltage (BVhist) or a historical remaining battery capacity (RChist); detect occurrences of a heavy battery usage and recovery period (Col 4 

Regarding claim 17, Gandhi teaches wherein the external device is selected from the group consisting of: an external clinical programmer (Col 7 line 3); an in-home monitor; or a mobile computing device (“external devices include personal digital assistants, personal…computers, or handheld devices” (Col 9 lines 36-39)).

Regarding claim 18, Gandhi teaches wherein the user interface comprises a display (display 547, Col 9 line 54) and wherein the at least one processor is configured to produce and display, on the display of the external device (external devices 544 includes controller circuitry 545 [which]…includes a processor” (Col 9 lines 39-46)), a trending graph that shows the estimated RBC at a plurality of different times verses a time since implant of the IMD (Fig. 8e), wherein the trending graph includes one or more indications of when a period of heavy usage occurred or when a programming change occurred (i.e. Fig. 8e, period from 2004 to 2005, visible from the increased rate of decline of batter capacity).   

.


Claims 6, 14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Ellenbogen in view of Zheng as applied to claim 2 above, and further in view of US 8004243 B2 to Paryani et al, henceforth Paryani.

Regarding claim 6, Gandhi teaches wherein the first technique is used to estimate the RBC when the battery is operating within at least one of the one or more plateau regions ((see Fig. 7, plateau region 702 and decline region 704))  and the BV is above a voltage threshold (“trigger points,” Col 6 line 7), wherein the BV being above the voltage threshold is indicative of the IMD being far from a 
Gandhi does not teach a third technique; however, Paryani teaches the method further comprising: estimating the RBC using a third technique (“SOCbyOCV” (Col 3 lines 46-51)) that differs from the first and second techniques, when the battery is operating within at least one of the one or more plateau regions (“the battery 101 is in equilibrium” (Col 3 line 47)) and the BV is below the voltage threshold (threshold (311); Col 3 lines 58-60).
It would have been obvious to one of ordinary skill in the art to incorporate the [third] technique of estimating RBC taught by Paryani when the battery is operating in a plateau region into the method of Gandhi, because battery consumption is modeled differently during periods of high vs. low usage, and certain voltage calculations must be performed at regions of low usage (Paryani Col 3 lines 46-47).

Regarding claim 14, Gandhi teaches wherein the at least one processor (external devices 544 includes controller circuitry 545 [which]…includes a processor” (Col 9 lines 39-46))  is configured to use the first technique (Col 5 lines 25-30) to 

Regarding claim 20, Gandhi teaches a method for estimating a remaining longevity of an implantable medical device (IMD) powered by a battery, comprising: 

(b) determining, based on the BV measurement and performance profile information for the battery, whether the battery is operating in a decline region or a plateau region (“controller is configured to evaluate change in voltage to ascertain when the battery is recovered from the event” Col 12, line 60-62); 
(c) estimating a remaining battery capacity (RBC) (“determine battery capacity,” Abstract) (c.i) using a first technique (Col 5 lines 25-30) when the battery is operating within a said plateau region and the BV measurement is above the voltage threshold indicative of the IMD being far from a recommended replacement time (RRT) (“first time period of capacity consumption” Col 12, line 65-67) and (c.ii) using a second technique (“voltage method”, Col 5 line 24) when the battery is operating within a said decline region; 
Gandhi does not teach using a third technique. However, Paryani teaches estimating the RBC using a third technique (“SOCbyOCV” (Col 3 lines 46-51)) that differs from the first and second techniques when the battery is operating within at least one of the one or more plateau regions (“the battery 101 is in equilibrium” (Col 3 line 47)) and the BV is below the voltage threshold (threshold (311); Col 3 lines 58-60). It would have been obvious to one of ordinary skill in the 
Gandhi in view of Paryani does not teach using a fourth technique or literally state the repeated application of the listed steps. However, Gandhi teaches altering a technique when the battery is operating in a heavy usage and recovery period (“prevent measurement of battery voltage during a high-power event” (Col 12, 57-59)); and (d) estimating the remaining longevity of the IMD based on a most recent estimate of the RBC (Col 11, lines 22-26). It would be obvious to one of ordinary skill in the art prior to the time of filing to incorporate the ability to detect a heavy usage event into the first, second or third techniques. 
Gandhi in view of Paryani states wherein each of the first, second, third and fourth techniques, which differ from one another, are used to estimate the RBC one or more times, but does not explicitly state wherein steps (a), (b), (c), and (d) are repeated over time; however, it is inherent that these measurements are taken repeatedly within their allocated time periods (i.e. see Fig. 7) in order to continuously produce a metric of battery capacity.



Gandhi does not teach using a third technique. However, Paryani teaches using a third technique (“SOCbyOCV” (Col 3 lines 46-51)) to estimate the RBC comprises estimating the RBC based on a most recent instance of stored historical battery data (“SOCbyOCV first time” Col 4 lines 6-19) and based on a remaining capacity. It would have been obvious to one of ordinary skill in the art to incorporate the .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Ellenbogen in view of Zheng in view of Paryani as applied to claim 6 above, and further in view of the article and “Method for estimating capacity and predicting remaining useful life of lithium-ion battery” (Chao Hu, Gaurav Jain, Prabhakar Tamirisa, Tom Gorka, Applied Energy, Volume 126, 2014, Pages 182-189) to Hu et al, henceforth Hu.
Regarding claim 7, Gandhi in view of Paryani teaches a third technique wherein the IMD stores historical battery data ((Paryani Col 3 lines 46-51), also see Fig. 8E Gandhi) from time-to-time, the historical battery data including at least one of a historical battery voltage (BVhist) or a historical remaining battery capacity (RChist) (“capacity remaining” Fig 8E). However, Gandhi in view of Paryani does not teach wherein to estimate the RBC comprises estimating the RBC based on the stored historical battery data. However, Hu, which teaches a method for estimating capacity and remaining useful life of lithium-ion batteries (Abstract) among the types most commonly used in IMDs and thus existing in a similar field of endeavor, teaches estimating RBC based on stored historical battery data (namely teaching use of “a Bayesian framework, the posterior probability 

Regarding claim 8, Gandhi in view of Paryani in view of Hu teaches wherein using the third technique (Paryani, Col 3 lines 46-51)) to estimate the RBC further comprises determining current battery data, the current battery data including at least one of a current battery voltage (BVcurrent) or a current remaining capacity (RCcurrent) (Paryani, “system measures system’s OCV using voltage monitor 105”; step (317); Col 4 lines 2-3), and estimating the RBC (Paryani, “determines SOCbyOCV” Col 4 line 4)  also based on the current battery data.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        /JOHN R DOWNEY/Primary Examiner, Art Unit 3792